﻿123. Your assumption, Sir, of the presidency of the thirty-ninth session of the General Assembly gives the Algerian delegation much pleasure and many reasons for satisfaction. Your selection is fitting recognition of your well-known and highly regarded competence and experience, as well as evidence of the international community's gratitude to you as President of the United Nations Council for Namibia, which has made a much valued commitment to the liberation of that Territory and the recovery of the full rights of its people and has made praiseworthy efforts to bring them about.
124.	Your selection, Sir, is also naturally a tribute to your country, Zambia, whose initiatives and actions have consistently demonstrated a profound commitment to the restoration of the rule of law wherever it is undermined and the restoration of justice wherever it is flouted. This commitment, which is part of your country's heritage and tradition, has found a powerful means of expression and implementation in the wisdom and enlightened vision of President Kenneth Kaunda.
125.	The fact that you come from Africa, Sir, gives a further dimension to your selection—that of the African presence at this session, which brings even more forcefully to the attention of the international community, meeting here, all that remains to be done to bring about the triumph throughout our continent of the aspirations of its peoples freely to decide their own destiny and be assured of the means to improve their lot.
126.	Your predecessor, Mr. Jorge Illueca, served the United Nations well. In a gravely troubled world environment, he strove to play his part, which was an important one, in our common endeavour to restore the dialogue and rebuild the confidence that are today so sorely lacking in the international community.
127.	The Algerian delegation wishes to include in these congratulations and this tribute the Secretary- General. We cannot praise too highly his actions and initiatives in his efforts to bring to bear, in the easing of tensions and the peaceful settlement of conflicts, the contribution of the United Nations, the force of its principles and the justice of its objectives of universal peace and prosperity.
128.	The Algerian delegation also takes pleasure in welcoming Brunei Darussalam to the United Nations.
129.	At this time of taking stock, looking back and evaluating what has been accomplished, so that we may better appreciate what has still to be done, we find no grounds for encouragement. The concerns expressed, the growing uncertainty and self-centred attitudes are sure to continue in view of the worsening of the international environment.
130.	The exacerbation of the East-West confrontation and the recrudescence of imperialist activities threaten world peace and hinder co-operation between nations. The few accomplishments of detente are still being questioned. The Movement of Non- Aligned Countries welcomed the beginning of detente, because it held the promise of universal application.
131.	There are strong, pressing tendencies today to reduce the aspirations of our peoples and the interests of our nations to mere aspects of the East-West rift. The search for spheres of influence and States which may be used as staging posts or strategic points remains at the heart of confrontational power relationships. The natural right of peoples to freedom and the sovereign right of States freely to choose their own means of nation-building are still being hindered or actively thwarted. Relations of co-operation and exchange between States are still subject to restrictive approaches conceived and carried out in terms of political allegiance and obedience.
132.	In its high degree of sophistication and destructive power, the escalation of the arms race combines the horrific and the absurd. Space itself is being opened up to rivalry and confrontation, the prospects of which boggle our imagination. Accordingly, the crisis in international relations has come closer to the brink than ever. It is accompanied by an unprecedented breakdown in dialogue and communication, which worsens the crisis, increases mistrust, adds to uncertainty and dangerously darkens the world horizon. In addition, it seriously disturbs the rare possibilities that still exist.
133.	It is hardly necessary to add that a world economic crisis worsens the crisis that I have described and feeds on it. An analysis of all recent international financial events can lead only to the conclusion that there is a constant decline in international co-operation for development.
134.	The clear threats to the international monetary and financial system have not sufficed to call attention to the crucial problem of development financing. The indescribably tragic economic situation in Africa has given rise to initiatives, recommendations and programmes of action, all of which have faced obstruction or, at best, indifference. The commodity market, international trade in general, monetary disarray, and access to technology and to capital markets are factors which are at the heart of today's fundamental imbalances in the world economy.
135.	At a time when interdependence is a fact, there is no room for narrow views of the world order. In the face of the obvious interrelationship among these problems and the influence of one sector of human activity upon others, it is futile to reduce the solution to a search for initiatives regarding individual sectors or for fragmented action. It is equally futile to bank on a fragile and precarious recovery in some countries without a guarantee of development for all the others.
136.	The international community cannot possibly avoid these facts which relate, essentially, to the structures of the prevailing system of international relations. The changes under way—however diverse their origins and varied their manifestation or means of implementation—all point to the need for structural action. The world economy today cannot merely submit to the natural state of affairs. In a situation of critical inequality of resources and of opportunities for growth and development, the laws of nature consolidate existing pockets of opulence and expand areas of deprivation, wherever they persist.
137.	The only conclusion to be drawn is that we seem to be determined—or at least resigned—not to see coexistence among our peoples and our nations except, on the one hand, through the primacy of force and claims to domination and, on the other, through exploitation aimed at keeping the largest possible number of people beyond the pale of prosperity and well-being.
138.	Is there no reasonable alternative to all this, which is part of a fatal fascination with destruction? In mankind's progress towards the fulfilment of its destiny, is it only the inevitability of fear which can dissuade, and guaranteed mutual annihilation which can lead to peace on this earth? Cannot human intelligence and the world's vast resources make possible a destiny—for all and with the participation of all—other than that of wealth for a few and deprivation for the majority?
139.	The improvement of international relations and the task of establishing a new universal order demand co-operation and participation by all. Everyone must make his contribution to the building of peace, justice and progress.
140.	Algeria learned from its war of national liberation, and it is identified with the ideal of non- alignment. It has taken on the duty strictly to observe principles leading to the achievement of co-operation, understanding and free exchange among nations. Algeria has also taken on the duty to contribute to the spread throughout the world of the policy of good neighbourliness, the negotiated settlement of disputes and the realization of the legitimate aspirations of peoples, with respect for the identity, the options and the rights of all.
141.	That same duty guides Algeria's behaviour in the region to which it belongs: the great Arab Maghreb. For my country, the building of the great Maghreb is part of a joint destiny and, hence, of historical determinism itself. We are convinced that what brings us together legitimizes our ambitions, the magnitude of our objectives and the credibility of our means of attaining them. We have faith in all our available means to overcome transitory hazards and passing problems, for we cannot believe that they can indefinitely thwart the task of unification which is so broadly shared and so greatly desired. There are imperatives to meet and demands to satisfy in the building of this structure. The first among them is to achieve the most favourable conditions, to define clear-cut principles and to establish a sound basis for bringing together the will of peoples and the pooling of their efforts.
142.	It is obvious that, in its very essence, the building of the great Arab Maghreb is also in keeping with the requirements of our national development processes through the mobilization of our potentials and of our complementary elements, without which there can be nothing but unavoidable harm and damage, manifested in dislocation in our ranks, in wasted resources and in lost opportunities. There can be nothing but retreat, when the need is to advance and rise to the heights required so desperately by the needs of our peoples. There can be nothing but disunity, when collective effort and a determination to overcome circumstances can and must make the endeavour an authentically united one.
143.	In making that endeavour, there are regional realities which must be taken into account, just as there are real opportunities which must be seized. It is essential that hidden realities do not degenerate into additional obstacles, just as it is essential that underestimating the opportunities available does not lead to resignation and a wait-and-see attitude.
144.	In all this, no lucid, coherent unified endeavour can be credible to or supported by our peoples unless it faces realities rather than ignoring them for the sake of making things easier or of short-term considerations.
145.	The very relevant lessons learned from past experience, the strength of our commitment to the ideal of unity and the respect rightly due to the aspirations of our peoples call, here too, for clear-sightedness in our approach and discipline in defining and reaching the various stages in the process.
146.	One fact must be understood: any unified action which disregards or is thought to disregard these imperatives cannot be implemented. When it is a matter of the destiny of peoples and the future of countries, a belief in voluntarism—however worthy of respect it may be—cannot take the place of the needed clarity and method, just as spontaneity itself—however creative it may be—cannot prevail over the need for discipline and for building gradually on experience.
147.	The treaty of fraternity and concord, which has been supported by Mauritania, Tunisia and Algeria, is steeped in these imperatives. It was created by actively taking these requirements into account, the cardinal objective remaining that of creating a healthier climate and the establishment of a framework more propitious for the unification of the Greater Maghreb.
148.	This treaty has a philosophy, namely, that of unity, and all of its provisions stem from the will for action undertaken towards that end. Benefiting from our past experience, it has integrated those lessons in the plan for action adopted and the objectives laid down. The treaty is open to all those animated by a sincere belief in the unity of the Greater Maghreb and by a genuine will to bring about its complete success.
149.	The plan for a Greater Maghreb can only be brought about by actions which, avoiding precipitate undertakings that might be harmful, are properly and thoughtfully organized. This plan is that of an endeavour which brings together that which is ready and does not divide any further that which is available to be pooled. The plan for a Greater Maghreb can only have as its grand design those elements which, free from temporary objectives, are aimed at meeting the true expectations of the peoples of the region. 
150. In our region a body of understanding, peace and co-operation is being built. There are people ready to unite for the collective good; there are also the will and the determination—and in my country these are resolute—to work for active good neighbourliness in the enlightened interests of all the peoples of the region.
151.	The building of a Greater Maghreb offers unique conditions for overcoming misunderstanding, tension and conflict in the region, in particular, in Western Sahara. If the building of the Greater Maghreb brings about the conditions for a just settlement of that conflict, it is equally clear that in this work of construction nothing should be allowed to infringe the national rights of the people of Western Sahara or to damage or prejudice them in any way.
152.	It could not be otherwise for my country, for Africa and for the international community as a whole, which has determined that the question of Western Sahara is part of the ongoing process of decolonization. Particularly in this case, this is the view of the Organization of African Unity [OAU] expressed in resolution AHG/Res.104 (XIX), adopted by the Assembly of Heads of State and Government of the Organization of African Unity at its nineteenth ordinary session, held at Addis Ababa in June 1983, and endorsed by the General Assembly in resolution 38/40. This view has been the subject of African consensus and of the international community as a whole. Through the OAU and the United Nations, whose actions and initiatives are complementary and mutually supportive in this matter, the means of bringing about a just settlement remain open. The OAU, in particular, provides the natural framework and the necessary means for such a just settlement. If that framework was not used and if those means failed, it is not because the current chairman of the OAU or the implementation committee established by the continental organization had not done everything possible to achieve peace; nor is it the fault of the Saharan Arab Democratic Republic, because it has abundantly demonstrated its commitment to reconciliation between the brotherly peoples of Morocco and Western Sahara. The current Chairman of the OAU and all of Africa have properly located the responsibility for the present impasse. The readiness shown by some who have attempted, albeit in vain, to thwart and to counter the intransigence of others can therefore be measured. Thus, on the eve of the twentieth session of the Assembly of Heads of State and Government of the Organization of African Unity, those who have assumed their duty are well known, just as those who have shirked their duty are known. Algeria ventures to hope that the work of peace has not exhausted its available resources or had its last word.
153.	Since there is an awareness of the higher interests of our region which will prevail over the belief in the fait acompli and as long as the conviction prevails that there is no possible alternative to stability, security and progress of the Greater Maghreb without undertaking to guarantee the legitimate rights of all its peoples, this endeavour remains worthy of our continuing efforts and our constant determination to ensure that everything possible is done so that the logic of force will give way to the desire and need for peace, understanding and concord, which should prevail over conflict and disunity.
154. At this crucial stage when so much is at stake, the work of the OAU requires the contribution and support of the United Nations. It is vital for the international community here and now to have a clear understanding and appreciation of everything that is at stake in our region.
155.	The same contribution and the same support the United Nations must be given with respect to the OAU in its endeavour to achieve peace in Chad.
156.	This is the place to take note of the beginning of the withdrawal of foreign troops from Chad, which the OAU made a primary condition for the cessation of the fratricidal confrontation in that country. This was made possible through the constant pressure exerted by Africa and the firmness of its determination to make the destiny of Chad the subject of a free decision by the people of Chad themselves. The opening of the process of the withdrawal of foreign troops from that territory therefore represents a step within the process of the national reconciliation of Chad and, through it, a milestone in the building of an African consensus. The same pressure remains to be exerted, the same efforts remain to be deployed, and the same determination remains to be maintained that the withdrawal, far from reflecting the concerns of foreign Powers alone, must be carried out with strict respect for the national unity of Chad and for its full territorial integrity.
157.	Algeria, for its part, attentive as it is to all developments in this region, remains determined and ready to do everything possible to bring about the full implementation of African decisions and, through them, the restoration of understanding and concord among all the people of Chad.
158.	In southern Africa, the challenge of apartheid remains. Thus, a crime against humanity, a colonial fact and a policy of expansion and aggression still go unpunished. Certain attempts have been made to tamper with the constitution—and we know what their fate has been—in order to confer legality or legitimacy on a system which, because of its very essence, we believe cannot possibly be reducible to rearrangements or reforms; the denial of humanity cannot be allowed to continue; aggression and expansion, which are at the very heart of apartheid make it plain, if there were any further need of this, that the only possible improvement in that system would be its very disappearance. A crime against humanity cannot be absolved; it must be punished.
159.	Apartheid is creating in southern Africa, with tacit acquiescence and complicity, a structure of hegemonistic ambitions throughout the region. South African national resistance demonstrates every day to the world the strength of its aspirations and its essential claim that its rights be satisfied. Furthermore, the attitude of unusual lucidity and courage adopted by the oppressed South African communities has dealt a very severe blow to apartheid thus showing that in a situation of total oppression it is futile to bank on division in order the better to establish domination and exploitation.
160.	In Namibia, another manifestation of apartheid persists: the colonial occupation of a Territory which the United Nations has undertaken to lead to independence. Links have been established and conditions set which are an obstacle to the proper working out of this process, which enjoys the unanimous support of the international community. We cannot accept any pre-conditions based on external calculations which impede the independence of Namibia. The South West Africa People's Organization is the sole, authentic representative of the Namibian people. The unswerving application of Security Council resolution 435 (1978) is the framework and the instrument of the decolonization—which is at present being curbed or distorted—of this African Territory.
161.	A challenge of the same nature and scope confronts the international community in the Middle East. In this region, the exercise of the national rights of the Palestinian people has been thwarted; the territories of Arab States have been occupied or annexed and their security is being threatened. The occupation of southern Lebanon is an obstacle to the national unity of Lebanon. The Israeli-American strategic alliance encourages Zionist expansionism and gives it the means to achieve its ends. Only one conclusion can be drawn from all the tragic experience of the vicissitudes in this area, namely, that there will be no just and lasting peace in the Middle East until the national rights of the Palestinian people, the denial of which remains at the heart of the crisis in the region, are recognized.
162.	The martyrdom of the Palestinian people and its national resistance impose a duty upon the international community which it must discharge, first and foremost by ensuring the exercise of the right of the Palestinian people to establish an independent State on its ancestral territory under the authority of the Palestine Liberation Organization [PLO], its sole, authentic and legitimate representative. Within this context, action in support of the convening of an international conference on the Middle East in which the PLO would be assured full and effective participation is a major priority of the United Nations.
163.	Another priority of particular importance for my country is action to ensure the cohesion, unity and strengthening of the capacity to act of the PLO. This is the way to establish a platform of political initiative and action which would enjoy the authentic support of all Palestinians, reinforce Arab potential and, beyond that, provide the international community with a framework for solidarity and support of the Palestinian cause.
164.	Other conflicts and hotbeds of crisis in the world persist and are becoming exacerbated or intensifying. They give rise to legitimate concern on our part.
165.	The persistence and tragic course of the war between Iraq and Iran concern us deeply. It is because we believe in the possibility of and the existence of the means for a just solution that Algeria has worked ceaselessly to bring about the necessary conditions for a political solution which cannot but serve the ultimate interests of our brothers in Iraq and Iran and thereby those of the unity of our ranks dictated by our common destiny.
166.	The question of Cyprus also persists and reminds us of the need to do everything possible to bring about understanding and harmony between the two Cypriot communities. To this end, it is essential that there is full respect for the independence, sovereignty, territorial integrity, unity and non- aligned status of the Republic of Cyprus. We venture to hope that this essential requirement will prevail over the still controllable effects of recent regrettable developments. In this regard, we are particularly encouraged by the tireless efforts of the Secretary- General.
167.	The growth of tension in Central America is also a subject of concern. The fundamental issue in this region remains the right of peoples freely to determine their own political and economic system and their path of development without interference, constraint or impediment. We cannot go on indefinitely denying this fact, which we have to thank the Contadora Group for highlighting by proposing a new approach to the settlement of the problems in Central America. It is the duty of the international community to give its support and assistance by constant action to bring about the restoration of peace and stability in the region.
168.	The escalation of the arms race is a very damaging factor in contemporary international relations; particularly because its effects are combined with the breaking off of disarmament negotiations. It is imperative for all that these negotiations be resumed in a spirit of sincerity and responsibility, free of any attempt to claim or achieve supremacy.
169.	If we realize that security through fear is not true security and that, if it is desired, there is the alternative of the peaceful coexistence of all peoples, it will be possible to establish a climate of peace and confidence among nations.
170.	To attain this objective, concerted action must be taken within the framework of a process for tackling the essential problems involved in setting up a system of true collective security. As long as disarmament efforts continue to be separated from the crucial question of collective security, and as long as this continues to be seen exclusively in terms of the balance of power, our efforts will be futile or, at best, totally inadequate to meet the requirements of the day.
171.	The interrelationship of the factors of security and disarmament dictate integrated action inasmuch as disarmament is not an end in itself, and its goals must serve to bring about universal peace and security based on justice and right. This is the fundamental stake and this is the major challenge we face.
172.	The meeting on strengthening of security and co-operation in the Mediterranean region, held at Valetta on 10 and 11 September last by the Ministers for Foreign Affairs of the Mediterranean countries which are members of the Movement of Non-Aligned Countries, is the expression of a determination to help meet this challenge and to perform this task, because the Mediterranean is, by its nature, a zone of peace and co-operation and cannot be dissociated from the security of Europe or separated from general international security.
173.	In an international environment which is universally in a state of unrest and instability, the world economic crisis is deteriorating into a critical phase. International commercial, financial and monetary structures are constantly in a precarious state. Liquidity has no relationship with the actual needs for development financing. The increase in the rates of interest, apart from creating extra obstacles to access to international capital markets, is enclosing more and more countries within the endless spiral of indebtedness, which is not aimed at the financing of development activities but rather at the mere servicing of the debt itself. Primary commodity prices have remained bogged down, thus cutting off countries which are often among the poorest from precious resources.
174.	A factor which aggravates this situation is that international co-operation for development is regressing in spirit, in effectiveness and in its extension. All the evaluations of the various international conferences, in particular the most recent ones, agree in drawing this conclusion. Even more serious, the organs or institutions of multilateral co-operation are intervening in sectors that are very sensitive for the developing world, which is facing what really must be called a diminution of its resources; this is the case with the IDA, IFAD and UNDP. This is an urgent situation which the international community must reverse. There are also fields of critical interest for the developing world where international action is urgently necessary. In this context, Africa must be the centre of concern of the international community. On that continent, the economic situation of a large number of countries has been reduced to a simple matter of daily tragedy. This situation requires an urgent collective effort and the highest possible priority. In this regard, the initiatives of the Secretary-General should enjoy the commitment of all and their whole-hearted support.
175.	The state of monetary and financial disorder represents a veritable axis of imbalance and instability in today's system of international economic relations. This has to do with structures that have to be remodelled and with an overall framework that has to be thought out again. To this end, the convening of an international conference on general financial and monetary problems is of the highest priority.
176.	The fact of the actual interdependence of nations is something we must ail understand; it has come to stay, just as has the fact of the interpenetration of problems facing us and their close and intimate interrelationship. Hence, if the plan for global negotiations is still meeting considerable obstacles as regards its implementation, nothing alters its validity and its capacity to bring about solutions.
177.	In a precarious and uncertain environment, it is a matter of legitimate satisfaction to note that South-South co-operation is being embarked upon with resolution and with a sense of responsibility as regards the honouring of promises. The meeting of Ministers for Foreign Affairs and Ministers of Finance of 11 Latin American countries at Cartagena in June of this year was further evidence of this. This process, which has had such a good beginning, is worthy of our encouragement and of the strengthening of our commitment to it and of the consolidation of the conditions and means necessary for its accomplishment.
178.	This appraisal sheds harsh light on what is at stake and on the magnitude of the challenges facing the United Nations. In the face of such a profound and total crisis, it is of the utmost harm for dialogue and communication to have been broken off so completely. It is of the utmost harm also for the framework of the United Nations, which is of course so necessary for such dialogue and communication, to have fallen so much out of favour.
179.	If the fact of a divided humanity has made the United Nations powerless, united humanity can make its mission one of force and credibility.
180.	If we are convinced that the United Nations is an act of hope, then it is we who harbour the genius and potential for rehabilitating the United Nations in its work of civilization.
